DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 13, and 19, are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 10/21/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 10/21/2022 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 102 and 103 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) BLAYVAS, US 20180106885, and previously disclosed prior art reference(s) McArthur, Tay, and Liu. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “detection level data” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. All data from sensors can be classified as detection level data, as all the data received by the sensor is the result of detecting a measurable. Is the sensor receiving Lidar data? Is the sensor receiving image data?
For the purpose of examination in this Office Action, the claims 1, 6, 11, 13, 18, and 19,  have been interpreted as best understood by the Examiner as raw or minimally processed data.
The term “state data” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. All data from sensors can state data, as all the data received by the sensor is the result of detecting a state of an object. Is the sensor receiving/observing an objects location in a city within a state? Is the sensor receiving/observing an objects system state data? Is the sensor receiving position/posture state data, stationary/non-stationary state data, or speed state data?
For the purpose of examination in this Office Action, the claims 1, 6, 11, 13, 18, and 19,  have been interpreted as best understood by the Examiner as position and or motion of objects within the observing vehicle environment.
The dependent claims 2-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 13, and 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 11, and 13-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BLAYVAS, US 20180106885, herein further known as Blayvas.
Regarding claim 1, Blayvas discloses a computer-implemented method for determining degradation in perception sensors (paragraph [0080], restricted visibility, image degraded, false positive detection, by Video Camera 110, RADAR 115, Sonar 120) of an autonomous vehicle (paragraph [0001], [0008], [0057]) comprising: obtaining first data from a first sensor (paragraph [0025-0026] and Camera 110, see FIG. 1, and paragraphs [0038-0039]) of the autonomous vehicle (paragraphs [0057-0058], [0067]) and second data from a second sensor (paragraph [0027-0028] and RADAR 115, OR Sonar 120, see FIG. 1, and paragraphs [0040-0041]) of the autonomous vehicle (paragraphs [0057-0058], [0067]), the first data and the second data comprising detection level data (paragraph [0018], [0056], sensor raw data); obtaining third data (paragraph [0052], data from processing unit 125 acquired from camera 110, object detection, recognition, segmentation, image tracking) from the first sensor (paragraph [0025-0026] and Camera 110, see FIG. 1), the third data comprising tracked object data (paragraph [0036], [0085]), the tracked object data generated by a processed data pipeline (paragraph [0052], processing unit processes) configured to track objects (paragraph [0052]) within a surrounding environment (paragraph [0003], [0052]); comparing the third data to at least one of the first data or the second data; and determining a sensor degradation condition for the first sensor based at least in part on the comparison of the third data to the at least one of the first data or the second data (paragraph [0042]).
Regarding claim 2, Blayvas discloses all limitations of claim 1 above.
	Blayvas discloses further implementing a sensor correction action for the first sensor based at least in part on the sensor degradation condition (paragraph [0030-0036], training, and sensor level awareness adjusted).
Regarding claim 5, Blayvas discloses all limitations of claim 1 above.
Blayvas discloses further at least one of the first sensor and the second sensor  comprise a LIDAR sensor (paragraph [0055]), an ultrasonic sensor (paragraph [0052], SONAR), a RADAR sensor (paragraph [0052]), an inertial measurement unit, wheel encoder, steering angle sensor, positioning sensors, or a camera sensor (paragraph [0052]).
Regarding claim 6, Blayvas discloses all limitations of claim 1 above.
Blayvas discloses further the processed data pipeline generates paragraph [0052], processing unit processes) the tracked object data (paragraph [0036], [0085]) using detection level data (paragraphs [0081-0086]).
Regarding claim 7, Blayvas discloses all limitations of claim 1 above.
Blayvas discloses further the third data (paragraph [0052], data from processing unit 125 acquired from camera 110, object detection, recognition, segmentation, image tracking) comprises state data indicative of a state of an object detected by the first sensor (paragraph [0025-0026] and Camera 110, see FIG. 1, and paragraphs [0038-0039]) , wherein the state data indicative of the state of the object comprises data indicative of at least one of a position (paragraph [0053]), a velocity (paragraph [0053]), an acceleration, a heading, a yaw rate, a shape (paragraph [0092]), a size, an object type, or a distance (paragraphs [0057], [0092]) from the autonomous vehicle (paragraphs [0057-0058], [0067]).
Regarding claim 8, Blayvas discloses all limitations of claim 1 above.
Blayvas discloses further the tracked object data (paragraph [0036], [0085]) is generated by an object tracking module (paragraph [0086], modules 710 and 715 denote… tracking of the detected object 630).
Regarding claim 11, Blayvas discloses all limitations of claim 1 above.
Blayvas discloses further obtaining fourth data (paragraph [0052], processing unit 135) from a third sensor (paragraph [0052], SONAR 120, see FIG. 1), the fourth data comprising detection level data or tracked object data (paragraph [0036], [0085]); wherein the sensor degradation condition (paragraph [0080], restricted visibility, image degraded, false positive detection) is further determined based at least in part on the fourth data (paragraph [0052], processing unit 135).
Regarding claim 13, Blayvas discloses a computing system (paragraph [0003]) comprising: one or more processors; and one or more tangible, non-transitory, computer readable media that store instructions that are executable by the one or more processors to cause the computing system to perform operations (claim 20) comprising: obtaining detection level data (paragraph [0018], [0056], sensor raw data) from a plurality of sensors (paragraphs [0025-0028], Video Camera 110, RADAR 115, Sonar 120, paragraph [0052], SONAR 120, see FIG. 1) of an autonomous vehicle (paragraphs [0057-0058], [0067]); obtaining tracked object data (paragraph [0036], [0085]), the tracked object data (paragraph [0036], [0085]) generated by a processed data pipeline (paragraph [0052], processing unit processes) configured to (paragraph [0052]) within a surrounding environment (paragraph [0003], [0052]) from at least one sensor (paragraphs [0025-0028], Video Camera 110, RADAR 115, Sonar 120, paragraph [0052], SONAR 120, see FIG. 1) of the autonomous vehicle (paragraphs [0057-0058], [0067]); comparing the tracked object data to the detection level data (paragraph [0042]), determining a sensor degradation condition for a first sensor of the autonomous vehicle based at least in part on the comparison of the detection level data and the tracked object data(paragraph [0042]); and implementing a sensor correction action for the first sensor based at least in part on the sensor degradation condition (paragraph [0030-0036], training, and sensor level awareness adjusted).
Regarding claim 14, all limitations have been examined with respect to the method in claim 7. The computing system in claim 14 can clearly perform the method of claim 7. Therefore, claim 14 is rejected under the same rationale as claim 7 above.
Regarding claim 15, Blayvas discloses all limitations of claim 13 above.
Blayvas discloses further the at least one sensor comprises the first sensor (paragraph [0025-0026] and Camera 110, see FIG. 1).
Regarding claim 16, Blayvas discloses all limitations of claim 13 above.
Blayvas discloses further wherein the first sensor comprises a sensor of the plurality of sensors (paragraphs [0025-0028], Video Camera 110, RADAR 115, Sonar 120, paragraph [0052], SONAR 120, see FIG. 1). 
Regarding claim 17, Blayvas discloses all limitations of claim 13 above.
Blayvas discloses further wherein the at least one sensor comprises a sensor of the plurality of sensors (paragraphs [0025-0028], Video Camera 110, RADAR 115, Sonar 120, paragraph [0052], SONAR 120, see FIG. 1). 
Regarding claim 18, all limitations have been examined with respect to the method in claims 7 and 10. The computing system in claim 18 can clearly perform the method of claims 7 and 10. Therefore, claim 18 is rejected under the same rationale as claims 7 and 10 above.
Regarding claim 19, all limitations have been examined with respect to the method in claims 1 and system in claim 13. The autonomous vehicle in claim 19 can clearly perform the methods of claim 1 upon the system of claim 13. Therefore, claim 19 is rejected under the same rationale as claims 1 and 13 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 12, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Blayvas, in view of McArthur et al., US 16288255, herein further known as McArthur.
Regarding claim 3, Blayvas discloses all limitations of claim 2 above.
	However, Blayvas does not explicitly state the sensor correction action comprises at least one of: adjusting a weighting parameter associated with the sensor, scheduling maintenance for the sensor, cleaning the sensor, performing a sensor diagnostic action on the sensor, or operating the autonomous vehicle to a safe state.
 McArthur teaches sensor correction action (paragraph [0019], calibrating, aligning, repairing) comprises at least one of: adjusting a weighting parameter associated with the sensor (paragraph [0121], adjust/modify parameters), scheduling maintenance for the sensor (paragraph [0123]), cleaning the sensor, performing a sensor diagnostic action on the sensor (paragraphs [0142-0143]), or operating the autonomous vehicle to a safe state (paragraph [0122] stop the vehicle (i.e. safe state)).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blayvas by including the sensor correction action comprises at least one of: adjusting a weighting parameter associated with the sensor, scheduling maintenance for the sensor, cleaning the sensor, performing a sensor diagnostic action on the sensor, or operating the autonomous vehicle to a safe state as taught by McArthur.
One would be motivated to modify Blayvas in view of  McArthur for the reasons stated in McArthur paragraph [0004], a more robust system for generating performance metrics for the sensor of the vehicle based on at least the comparison in order to efficiently determine and ensure the sensor has not been damaged and/or degraded over time.
Additionally, the claimed invention is merely a combination of known elements of a vehicle equipped with one or more sensors configured to detect information about an environment in which the vehicle operates, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, Blayvas discloses all limitations of claim 1 above.
However, Blayvas does not explicitly state determining the sensor degradation condition for the first sensor based on the data, comprises: aggregating the data to determine aggregated data indicative of a state of an object detected by the sensors; and comparing the data and the aggregated data to determine the sensor degradation condition.
McArthur teaches determining the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]) for the sensor based at least in part on the data comprises: aggregating (paragraph [0084]) the data to determine aggregated data (paragraph [0084], compile (i.e. aggregate) characteristics) indicative of a state of an object (paragraph [0126], condition of target, paragraph [0030], motion, and paragraph [0129], a particular size) detected by the sensors (paragraph [0083]); and comparing data (paragraph [0003], and [0065]) and the aggregated data (paragraph [0084], compile (i.e. aggregate) characteristics) to determine the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blayvas by including determining the sensor degradation condition for the first sensor based on the data, comprises: aggregating the data to determine aggregated data indicative of a state of an object detected by the sensors; and comparing the data and the aggregated data to determine the sensor degradation condition as taught by McArthur.
One would be motivated to modify Blayvas in view of  McArthur for the reasons stated in McArthur paragraph [0004], a more robust system for generating performance metrics for the sensor of the vehicle based on at least the comparison in order to efficiently determine and ensure the sensor has not been damaged and/or degraded over time.
Additionally, the claimed invention is merely a combination of known elements of a vehicle equipped with one or more sensors configured to detect information about an environment in which the vehicle operates, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, Blayvas discloses all limitations of claim 1 above.
However, Blayvas does not explicitly state sensor degradation condition comprises a misalignment condition, an occlusion condition, or a defective condition.
	McArthur teaches the sensor degradation condition (at least paragraph [0002], performance metrics, paragraph [0087], paragraphs [0142-0143]) comprises a misalignment condition (paragraph [0125]), an occlusion condition (paragraph [0105]) sensor is occluded), or a defective condition (paragraph [0087], paragraph [0120], paragraph [0126]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blayvas by including sensor degradation condition comprises a misalignment condition, an occlusion condition, or a defective condition as taught by McArthur.
One would be motivated to modify Blayvas in view of  McArthur for the reasons stated in McArthur paragraph [0004], a more robust system for generating performance metrics for the sensor of the vehicle based on at least the comparison in order to efficiently determine and ensure the sensor has not been damaged and/or degraded over time.
Additionally, the claimed invention is merely a combination of known elements of a vehicle equipped with one or more sensors configured to detect information about an environment in which the vehicle operates, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, all limitations have been examined with respect to the method in claims 3 and 12. The autonomous vehicle in claim 20 can clearly perform the methods of claims 3 and 12. Therefore, claim 20 is rejected under the same rationale as claims 3 and 12 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blayvas, and McArthur, in view of TAY et al., US 20190196481, herein further known as Tay.
	Regarding claim 4, the combination of Blayvas, and McArthur, disclose all limitations of claim 3 above.
	However, the method of Blayvas does not explicitly state adjusting the weighting parameter associated with the first sensor comprises deprioritizing the first sensor as compared to at least one other sensor of the autonomous vehicle or deprioritizing. 
Tay teaches a method wherein adjusting the weighting parameter (paragraph [0016], automatically adjust the scope or limits of various processes (wherein adjusting a weighting parameter is one of the various processes which are performed by a computer or processor which is inherently performed by an autonomous vehicle)) associated with the first sensor (paragraph [0047], two sensors (i.e. first sensor and at least one other sensor) are positioned on the autonomous vehicle) comprises deprioritizing (paragraph [0047], autonomous vehicle can discard or deprioritize sensor data recorded by these two sensors) the first sensor as compared to at least one other sensor (paragraph [0047], compare redundant regions of images (i.e. data parameters) output by these two sensors) of the autonomous vehicle (at least paragraph [0047], two sensors on the autonomous vehicle) or deprioritizing (paragraph [0047], autonomous vehicle can discard or deprioritize sensor data).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blayvas by including adjusting a weighting parameter associated with the first sensor comprises deprioritizing the first sensor as compared to at least one other sensor of the autonomous vehicle as taught by Tay.
One would be motivated to modify Blayvas in view of Tay for the reasons stated in Tay paragraph [0011], so surfaces are depicted in their true locations in sensor data, and whether the sensor data depicts all surfaces in the fields of view of these sensors.  Furthermore, the autonomous vehicle computer/processor can disable or limit certain autonomous navigational actions by the autonomous vehicle in real-time responsive to insufficient data redundancy between the sensors.
Additionally, the claimed invention is merely a combination of old, well known elements for autonomous navigation in the field of autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blayvas in view of LIU et al., US 20190049958, herein further known as Liu.
Regarding claim 9, Blayvas discloses all limitations of claim 1 above.
However, Blayvas does not explicitly state determining whether the sensor degradation condition is a temporary sensor degradation condition or a permanent sensor degradation condition.
Liu teaches a method of determining whether the sensor degradation condition (paragraph [0204]) is a temporary sensor degradation condition (paragraph [0204-0205], qualification can be temporary and sensor may be requalified) or a permanent sensor degradation condition  (paragraph [0204-0205], permanently or completely degraded sensor).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blayvas by including determining whether the sensor degradation condition is a temporary sensor degradation condition or a permanent sensor degradation condition as taught by Liu.
One would be motivated to modify Blayvas in view of Liu for the reasons stated in Liu paragraph [0003], to take advantage of the benefits of new technology, power sources, and support infrastructure and in particular, the implementation of artificially intelligent vehicle.
Furthermore, monitoring a plurality of zones which the vehicle travels with a plurality of sensors located on the vehicle can diagnose sensor issues, degradation, or failure based on areas where sensors overlap coverage.
Additionally, the claimed invention is merely a combination of old, well known elements vehicle systems, in particular, towards autonomous driving vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669      

/JESS WHITTINGTON/Examiner, Art Unit 3669